Opening of the sitting
(The sitting was opened at 10 a.m.)
Madam President, on a point of order, under our Rules of Procedure, Annex I, Article 2, any Member who has not submitted a declaration of interests has to be reminded of this fact by the President. If he or she continues to fail to do so, this fact is published in the Minutes. It is then stated that, if the Member continues to refuse to submit the declaration, the President shall take action in accordance with Rule 147 to suspend the Member concerned.
I see from the Minutes of the sitting on Monday that Mr Herrero-Tejedor and Mr Nattrass, from the UK Independence Party, have still failed to complete their declaration of interests. It is now several months in a row that they have been named and shamed in the Minutes and I would urge the President to take action appropriate to the situation. It undermines the reputation and the credibility of this House.
I shall pass that on, Mr Corbett.